



Exhibit 10.39


Offer of Employment, dated June 9, 2017, between Tribune Media Company and Gavin
Harvey


June 7, 2017


Gavin Harvey
[Address on File with Registrant]




Dear Gavin:
I am pleased to extend a conditional offer of employment to you as Interim
President, WGN America & Tribune Studios at WGN America ("Company") .Your
anticipated start date is June 26,2017, and although your employment is at-will
and may end at any time, your anticipated last day of employment is the sooner
of 90 days after the close of the merger between Tribune Media and Sinclair
Broadcast Group, or June 29, 2018, whichever comes first. You will be located in
New York, NY with regular travel to Los Angeles, CA. The principal terms of our
employment offer are as follows:
Your initial base salary rate will be $50,000.00 per month, less applicable
withholdings and deductions, and paid in accordance with the Company's payroll
practices. Your salary will be subject to periodic review on the same basis as
similarly situated employees.
WGN America offers its employees a benefits package, including medical, dental,
life, disability, personal accident insurance and reimbursement accounts. You
may contact the Mercer Benefits Center at (888) 867-5960 with any questions
pertaining to your benefits package. You have up to 31days from your hire date
to make your benefit elections. If you make your benefit elections within 31days
of your date of hire, your coverage will begin on the first day of the calendar
month following your date of hire. If you do not elect coverage within 31days of
your hire date, you will not be eligible to enroll in coverage until the next
annual open enrollment period. Company benefit plans and programs may be
modified, or terminated by the Company at any time, in its sole discretion,
subject to the terms of any particular plan or program.
This offer of employment is made expressly contingent upon your: (1) passing our
Company background check; (2) continued compliance with the Tribune Media
Non-Disclosure Agreement, Code of Business Conduct and Employee Handbook; (3)
proving that you are legally authorized to work in the United States by
completing 1-9 paperwork within the first three days of your employment, which
includes your submission of acceptable documentation (as noted on the 1-9 form)
verifying your identity and work authorization; and (4) execution and agreement
to the enclosed covenants.
Your employment with WGN America is for no specified period and constitutes
at-will employment. This means that either you or WGN America may terminate your
employment at any time, with or without advance notice, and for any or no
particular reason or cause. The at-will employment relationship cannot be
modified except in writing signed by a representative of the Company authorized
to make such a modification.
Once again, we look forward to your joining WGN America! In order to indicate
your official acceptance of this offer, please sign below and return a copy of
this letter with your signature by email to Michael Davis Velasco at
mdavisvelasco@tribunemedia.com. If you have any questions, please feel free to
contact me directly.









--------------------------------------------------------------------------------





Sincerely,
/s/ Peter Kern
Peter Kern
President & Chief Executive Officer
Tribune Media Company


/s/ Michael Davis Velasco
Michael Davis Velasco
Senior Vice President, Human Resources & Chief Labor / Employment Counsel
Tribune Media Company


ACKNOWLEDGED AND AGREED:


/s/ Gavin Harvey                            June 9, 2017
Gavin Harvey                            Date




CC: Employee File





